



Exhibit 10.1
    


jcilogoa16.jpg [jcilogoa16.jpg]
 





December 8, 2017


Dear Mr. Oliver,


The purpose of this letter agreement (this “Letter Agreement”) is to formalize
the agreement between you and Johnson Controls International plc (the “Company”)
regarding the termination of your employment agreement and to address certain
matters related thereto. Your execution of this Letter Agreement will represent
your acceptance of all the terms set forth below.


1.
Termination of the Executive Employment Agreement. The Executive Employment
Agreement dated as of January 24, 2016, between you and the Company (the
“Employment Agreement”) shall terminate as of the date hereof. Upon the
termination of the Employment Agreement, you shall have no further rights
thereunder, including but not limited to the right to receive any payments
described therein. You shall continue to be employed by the Company as an “at
will” employee.



2.
Consideration. As consideration for your agreement to (i) terminate the
Executive Employment Agreement and (ii) abide by the Restrictive Covenants set
forth in paragraph 3 below, you shall be entitled to participate in the Johnson
Controls International PLC Severance and Change of Control Policy for Officers
or such other plan as in effect at the time of your termination, in accordance
with the terms set forth therein.



3.
Restrictive Covenants.



(a)Confidential Information. You agree that you will not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the your assigned duties and for the benefit
of the Company or an affiliate, either during the period of your employment or
at any time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating to the Company, any of its Subsidiaries, affiliated
companies or businesses, which shall have been obtained by you during your
employment by the Company or an affiliate. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to you;
(ii) becomes known to the public subsequent to disclosure to you through no
wrongful act of you or any representative of you; or (iii) you are required to
disclose by applicable law, regulation or legal process (provided that, to the
extent permitted by law, regulation or legal process, you provide the Company
with prior notice of the contemplated disclosure and reasonably cooperate with
the Company at its expense in seeking a protective order or other appropriate
protection of such information). Notwithstanding clauses (i) and (ii) of the
preceding sentence, your obligation to maintain such disclosed information in
confidence shall not terminate where only portions of the information are in the
public domain. Notwithstanding the foregoing, nothing herein shall prohibit you
from reporting or otherwise disclosing possible violations of state, local or
federal law or regulation to any governmental agency or entity, or making other
disclosures that, in each case, are protected under whistleblower provisions of
local, state or federal law or regulation.


(b)Non-Competition. You acknowledge that you perform services of a unique nature
for the Company that are irreplaceable, and that your performance of such
services for a competing business will result in irreparable harm to the
Company. Accordingly, except as prohibited by law, during your employment with
the Company or an affiliate and for the one (1) year period following
termination of employment for any reason, you agrees that you will not, directly
or indirectly, own, manage, operate, control (including indirectly through a
debt or equity investment), provide services to, or be employed by any person or
entity engaged in any business that is (i) located in or provides services or
products to a region with respect to which you had





--------------------------------------------------------------------------------





substantial responsibilities while employed by the Company or its present or
former parent, subsidiaries or affiliates, and (ii) competitive with (A) the
line of business or businesses of the Company or its present or predecessor
parent, subsidiaries or affiliates that you were employed with during your
employment (including any prospective business to be developed or acquired that
was proposed at the date of termination of employment), or (B) any other
business of the Company or its present or predecessor parent, subsidiaries or
affiliates with respect to which you had substantial exposure during such
employment. This paragraph 3(b) shall not prevent you from owning not more than
one percent (1%) of the total shares of all classes of stock outstanding of any
publicly held entity engaged in such business, nor will it restrict you from
rendering services to charitable organizations, as such term is defined in
section 501(c) of the Internal Revenue Code of 1986, as amended.


(c)Non-Solicitation. You agree that during your employment with the Company or
an affiliate, and for the two-year period thereafter, you will not, directly or
indirectly, on your own behalf or on behalf of another (i) solicit, recruit, aid
or induce any employee of the Company or its present or former parent,
subsidiaries or affiliates to leave their employment with the Company or its
present or former parent, subsidiaries or affiliates in order to accept
employment with or render services to another person or entity unaffiliated with
the Company or its present or former parent, subsidiaries or affiliates, or (ii)
hire or knowingly take any action to assist or aid any other person or entity in
identifying or hiring any such employee, or solicit, aid, or induce any customer
of the Company or its present or former parent, subsidiaries or affiliates to
purchase goods or services then sold by the Company or its present or former
parent, subsidiaries or affiliates from another person or entity, or assist or
aid any other persons or entity in identifying or soliciting any such customer,
or otherwise interfere with the relationship of the Company or its present or
former parent, subsidiaries or affiliates with any of its employees, customers,
agents, or representatives.


(d)Non-Disparagement. Each of you and the Company (for purposes hereof, the
Company shall mean only the officers and directors thereof, or the officers and
directors of any affiliate, and not any other employees) agrees not to make any
statements that disparage the other party, or in the case of the Company, its
respective subsidiaries, affiliates, employees, officers, directors, products or
services. Notwithstanding the foregoing, statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) shall not
be subject to this paragraph 3(d).


(e)Reasonableness. In the event the provisions of this paragraph 3 shall ever be
deemed to exceed the time, service, scope, geographic or other limitations
permitted by applicable laws in any jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum time, service, scope,
geographic or other limitations, as the case may be, permitted by applicable
laws.


4.
Entire Agreement. This Letter Agreement constitutes a complete and exclusive
statement of the terms of the agreement between the parties and supersedes all
prior agreements with respect to its subject matter.



5.
No Right to Employment. This Letter Agreement is not to be construed as an
employment contract. Nothing in this Letter Agreement is or will be construed as
an agreement or understanding, express or implied, that the Company or any of
its affiliates will employ you in any particular position, for any particular
period of time or at any particular compensation or benefit rate.



6.
Waiver. The failure of any party hereto to insist, in any one or more instances,
upon performance of any of the terms and conditions of this Letter Agreement,
shall not be construed as a waiver or relinquishment of any right granted
hereunder or of the future performance of any such term, covenant or condition.



7.
Governing Law. This Letter Agreement shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin, without reference
to the conflict of law principles thereof.





[signature page follows]









--------------------------------------------------------------------------------





If you accept the terms of this Letter Agreement, then please return an
originally signed copy of this Letter Agreement to Lynn Minella by no later than
December 8, 2017.
 
 
 
Sincerely,
 
 
 
 
 
 
 
 
 
JOHNSON CONTROLS INTERNATIONAL PLC
 
 
 
 
 
 
 
 
By:/s/ Lynn Minella
 
 
 
 
          Lynn Minella, Executive Vice President,
 
 
 
              Human Resources



Please sign below to signify your understanding an acceptance of the terms and
conditions of this agreement.


 
 
 
/s/ George R. Oliver
 
 
 
 
George R. Oliver
 
 
 
 
 
 
 
 
 
Date: December 8, 2017
 
 
 
 
 







    
    
    
    





